DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Request for Continued Examination filed on 29 January 2021.
Claims 1 – 21 are pending.  Claim 22 is withdrawn due to a restriction requirement.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 January 2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 January 2021 and 27 August 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 13 – 15 and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Balbierz et al. (US 2010/0116867 A1), hereinafter Balbierz, in view of Bueno et al. (U.S. 2016/0192960 A1), hereinafter Bueno, in further view of Razzaque et al. (US 8,585,598 B2), hereinafter Razzaque, in further view of Shelton, IV (U.S. 8,573,465), hereinafter Shelton.

Regarding claim 1, Balbierz discloses a surgical stapler for stapling patient tissue, comprising: 
a handle ([0044], ll. 1 – 4 describes pull cable 44 extending through a cable housing 45 to a handle on the shaft wherein the Office deems the handle as the claimed “a handle”); 
(18, fig. 1A) extending from said handle ([0044], ll. 1 – 4 describes pull cable 44 extending through a cable housing 45 to a handle on the); 
an end effector (10, fig. 1A) extending from said shaft (18), wherein said end effector (10) comprises: 
a plurality of staples (30, fig. 2); and 
an anvil (14, fig. 1A) configured to deform said staples (30); 
a firing mechanism (54a, figs. 8A – 8E) configured to reciprocatingly eject said staples along a firing path ([0048] describes a plurality of bi-directional wedge elements 54a wherein movement of the driver in a first direction will drive a first set of staples and then movement of the driver in the opposite direction will drive the second set of staples fed into the ready positions vacated by the first staples. [0075] describes the surgical stapler used in stomach partitioning wherein after a staple array is applied to tissue to create a plication, the staple head may be immediately repositioned and used to create second and subsequent plications, all without the need to remove the stapler head from the body for reloading or replacement with a fresh stapler.  The Office deems the path made from the first plication, the second plication, and subsequent plications as the claimed “firing path”.  Thus, bi-directional wedge elements 54a reciprocatingly moves in one direction to eject the first set of staples and back to eject the second set of staples forming multiple plications to form a firing path).
a feeding mechanism (22, figs. 10A – 10C) configured to reciprocatingly feed a quantity of said staples (30) into a firing position in said end effector (10) ([0051 describes staple pusher 22 reciprocatingly moves in one direction to fire the staple and back to feed the next staple into the ready position wherein the Office deems the ready position as the claimed “a firing position”). 

Balbierz does not explicitly disclose a sensor configured to detect a target in the patient tissue. 
However, Bueno teaches a sensor (28, fig. 5) configured to detect a target (10, figs. 1A – 1C) in the patient tissue (18).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical stapler, as disclosed by Balbierz, with a sensor configured to detect a target in the patient tissue, as taught by Bueno, with the motivation to enable minimally invasive surgical procedures by providing a device and method to perform tissue resection that discriminates against traumatizing critical tissue and precisely determines the resection margin ([0009]).

Balbierz, as modified by Bueno, does not explicitly disclose a controller configured to calculate said firing path based on said target.
	However, Razzaque teaches a controller (col. 9, ll. 60 – 64 describes an image guidance system wherein the Office deems the image guidance system as the claimed “controller”) configured to calculate said firing path based on said target (355, fig. 3A; col. 4, ll. 29 – 45 describes second surgical instrument 355 as an ultrasonic wand wherein the ultrasonic wand allows images on a display include video from the ultrasonic wand) (Col. 9, l. 60 – col. 10, l. 46 describes the image guidance system displaying prediction information like trajectory of a tool and give the example if a cutting instrument is being tracked by the image guidance system, then a cutting plane corresponding to the cutting instrument may be displayed wherein such a cutting plan may be coplanar with the blade of the scalpel and may project from the blade of the scalpel. Col. 9, l. 60 – col. 10, l. 46 further describes the projected cutting plane may show where the cutting instrument would cut if it were the doctor were to advance the instrument.  The Office deems the cutting instrument analogous to a surgical stapler with a knife and further deems this projected cutting plane would show a firing path for the multiple plications as described in Balbierz).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical stapler, as disclosed by Balbierz, as modified by Bueno, with a controller configured to calculate said firing path based on said target, as taught by Razzaque, with the motivation to make use of imaging to aid the surgeon to perform more effective or more accurate surgery (col. 1, ll. 37 – 41).

Balbierz, as modified by Bueno, as further modified by Razzaque, does not explicitly disclose a motorized drive system configured to move said end effector along said firing path relative to said target.
However, Shelton teaches a motorized drive system (1106, fig. 15; please note while robotic system 1000 and surgical tool 500 are different embodiments within Shelton, col. 55, ll. 52 – 53 discloses surgical tool 5000 can be employed in connection with robotic system 1000) configured to move said end effector (5012, fig. 93) along said firing path (col. 16, ll. 11 – 39 describes linkage 1108 of robotic system 1000 able to rotate about pitch axis 1112a and yaw axis 1112b and slide linearly along longitudinal tool axis LT-LT best seen in annotated fig. 15 wherein one having ordinary skill in the art would recognize that the path of end effector 5012 as end effector 5012 slides linearly along longitudinal tool axis LT-LT into the patient tissue at a predetermined pitch and yaw wherein the Office deems the path of end effector would correspond to the firing path as described in Balbierz).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical stapler, as disclosed by Balbierz, as modified by Bueno, as further modified by Razzaque, with a motorized drive system configured to move said end effector along said firing path relative to said target, as taught by Shelton, with the motivation to provide a motorized robotic drive system wherein robotic systems are more precise and consistent than human workers.

Regarding claim 2, Balbierz, as modified by Bueno, as further modified by Razzaque, as further modified by Shelton, discloses the invention as recited in claim 1.
Balbierz, as modified by Bueno, as further modified by Razzaque, as further modified by Shelton, further discloses said target (Bueno – 10, figs. 1A – 1C) comprises a magnetic element (The ordinary definition of “magnetic” is “actuated by magnetic attraction” – Merriam Webster dictionary, wherein Bueno – [0053] ll. 8 – 11 describes fiducial sensor 10 as an electromagnetic sensor actuated by a magnetic field or attraction), and wherein said sensor (Bueno – 28, fig. 4) is configured to detect (Bueno – [0054] ll. 1 – 4 describes instrument sensor 28 as an electromagnetic sensor).

Regarding claim 3, Balbierz, as modified by Bueno, as further modified by Razzaque, as further modified by Shelton, discloses the invention as recited in claim 1.
Bueno further discloses said target (Bueno – 10, figs. 1A – 1C) comprises an electromagnetic element (Bueno – [0053] ll. 8 – 11 describes fiducial sensor 10 as an electromagnetic sensor) and wherein said sensor (Bueno – 28, fig. 4) is configured to detect a magnetic field (Bueno – [0054] ll. 1 – 4 describes instrument sensor 28 as an electromagnetic sensor).

Regarding claim 13, Balbierz, as modified by Bueno, as further modified by Razzaque, as further modified by Shelton, discloses the invention as recited in claim 1.
Balbierz, as modified by Bueno, as further modified by Razzaque, as further modified by Shelton, further discloses said motorized drive system (Shelton – 1106, fig. 15) is configured to engage the patient tissue and propel said end effector (Shelton – 5012, fig. 93) along said firing path (Shelton – col. 16, ll. 11 – 39 describes linkage 1108 of robotic system 1000 able to rotate about pitch axis 1112a and yaw axis 1112b and slide linearly along longitudinal tool axis LT-LT best seen in annotated fig. 15 wherein one having ordinary skill in the art would recognize that the path of end effector 5012 as end effector 5012 slides linearly along longitudinal tool axis LT-LT into the patient tissue at a predetermined pitch and yaw wherein the Office deems the path of end effector would correspond to the firing path as described in Balbierz).

Regarding claim 14, Balbierz discloses a surgical stapler for stapling patient tissue, comprising: 
a handle ([0044], ll. 1 – 4 describes pull cable 44 extending through a cable housing 45 to a handle on the shaft wherein the Office deems the handle as the claimed “a handle”); 
a shaft (18, fig. 1A) extending from said handle ([0044], ll. 1 – 4 describes pull cable 44 extending through a cable housing 45 to a handle on the); 
an end effector (10, fig. 1A) extending from said shaft (18), wherein said end effector (10) comprises: 
a staple cartridge (12, fig. 1A) comprising a plurality of staples (30, fig. 2) removably stored therein; and 
an anvil (14, fig. 1A) configured to deform said staples (30); 
a firing mechanism (54a, figs. 8A – 8E) configured to reciprocatingly eject said staples along a firing path ([0048] describes a plurality of bi-directional wedge elements 54a wherein movement of the driver in a first direction will drive a first set of staples and then movement of the driver in the opposite direction will drive the second set of staples fed into the ready positions vacated by the first staples. [0075] describes the surgical stapler used in stomach partitioning wherein after a staple array is applied to tissue to create a plication, the staple head may be immediately repositioned and used to create second and subsequent plications, all without the need to remove the stapler head from the body for reloading or replacement with a fresh stapler.  The Office deems the path made from the first plication, the second plication, and subsequent plications as the claimed “firing path”.  Thus, bi-directional wedge elements 54a reciprocatingly moves in one direction to eject the first set of staples and back to eject the second set of staples forming multiple plications to form a firing path).
a feeding mechanism (22, figs. 10A – 10C) configured to reciprocatingly feed a quantity of said staples (30) into a firing position in said end effector (10) ([0051 describes staple pusher 22 reciprocatingly moves in one direction to fire the staple and back to feed the next staple into the ready position wherein the Office deems the ready position as the claimed “a firing position”).

Balbierz does not explicitly disclose a sensor configured to detect a target in the patient tissue. 
However, Bueno teaches a sensor (28, fig. 5) configured to detect a target (10, figs. 1A – 1C) in the patient tissue (18).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical stapler, as disclosed by Balbierz, with a sensor configured to detect a target in the patient tissue, as taught by Bueno, with the motivation to enable minimally invasive surgical procedures by providing a device and method to perform tissue resection that discriminates against traumatizing critical tissue and precisely determines the resection margin ([0009]).


	However, Razzaque teaches a controller (col. 9, ll. 60 – 64 describes an image guidance system wherein the Office deems the image guidance system as the claimed “controller”) configured to calculate said firing path based on said target (355, fig. 3A; col. 4, ll. 29 – 45 describes second surgical instrument 355 as an ultrasonic wand wherein the ultrasonic wand allows images on a display include video from the ultrasonic wand) (Col. 9, l. 60 – col. 10, l. 46 describes the image guidance system displaying prediction information like trajectory of a tool and give the example if a cutting instrument is being tracked by the image guidance system, then a cutting plane corresponding to the cutting instrument may be displayed wherein such a cutting plan may be coplanar with the blade of the scalpel and may project from the blade of the scalpel. Col. 9, l. 60 – col. 10, l. 46 further describes the projected cutting plane may show where the cutting instrument would cut if it were the doctor were to advance the instrument.  The Office deems the cutting instrument analogous to a surgical stapler with a knife and further deems this projected cutting plane would show a firing path for the multiple plications as described in Balbierz).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical stapler, as disclosed by Balbierz, as modified by Bueno, with a controller configured to calculate said firing path based on said target, as taught by Razzaque, with the motivation to make use (col. 1, ll. 37 – 41).

Balbierz, as modified by Bueno, as further modified by Razzaque, does not explicitly disclose a motorized drive system configured to move said end effector along said firing path relative to said target.
However, Shelton teaches a motorized drive system (1106, fig. 15; please note while robotic system 1000 and surgical tool 500 are different embodiments within Shelton, col. 55, ll. 52 – 53 discloses surgical tool 5000 can be employed in connection with robotic system 1000) configured to move said end effector (5012, fig. 93) along said firing path (col. 16, ll. 11 – 39 describes linkage 1108 of robotic system 1000 able to rotate about pitch axis 1112a and yaw axis 1112b and slide linearly along longitudinal tool axis LT-LT best seen in annotated fig. 15 wherein one having ordinary skill in the art would recognize that the path of end effector 5012 as end effector 5012 slides linearly along longitudinal tool axis LT-LT into the patient tissue at a predetermined pitch and yaw wherein the Office deems the path of end effector would correspond to the firing path as described in Balbierz).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical stapler, as disclosed by Balbierz, as modified by Bueno, as further modified by Razzaque, with a motorized drive system configured to move said end effector along said firing path relative to said target, as taught by Shelton, with the motivation to provide a motorized robotic 

Regarding claim 15, Balbierz, as modified by Bueno, as further modified by Razzaque, as further modified by Shelton, discloses the invention as recited in claim 14.
Balbierz, as modified by Bueno, as further modified by Razzaque, as further modified by Shelton, further discloses said sensor (Bueno – 10, figs. 1A – 1C) is further configured to detect magnetic waves (Bueno – [0053] ll. 8 – 11 describes fiducial sensor 10 as an electromagnetic sensor).

Regarding claim 18, Balbierz discloses a surgical stapler for stapling patient tissue, comprising: 
a handle ([0044], ll. 1 – 4 describes pull cable 44 extending through a cable housing 45 to a handle on the shaft wherein the Office deems the handle as the claimed “a handle”); 
a shaft (18, fig. 1A) extending from said handle ([0044], ll. 1 – 4 describes pull cable 44 extending through a cable housing 45 to a handle on the); 
an end effector (10, fig. 1A) extending from said shaft (18), wherein said end effector (10) comprises: 
a plurality of staples (30, fig. 2); and 
an anvil (14, fig. 1A) configured to deform said staples (30); 
a firing mechanism (54a, figs. 8A – 8E) configured to reciprocatingly eject said staples along a firing path ([0048] describes a plurality of bi-directional wedge elements 54a wherein movement of the driver in a first direction will drive a first set of staples and then movement of the driver in the opposite direction will drive the second set of staples fed into the ready positions vacated by the first staples. [0075] describes the surgical stapler used in stomach partitioning wherein after a staple array is applied to tissue to create a plication, the staple head may be immediately repositioned and used to create second and subsequent plications, all without the need to remove the stapler head from the body for reloading or replacement with a fresh stapler.  The Office deems the path made from the first plication, the second plication, and subsequent plications as the claimed “firing path”.  Thus, bi-directional wedge elements 54a reciprocatingly moves in one direction to eject the first set of staples and back to eject the second set of staples forming multiple plications to form a firing path).
a feeding mechanism (22, figs. 10A – 10C) configured to reciprocatingly feed a quantity of said staples (30) into a firing position in said end effector (10) ([0051 describes staple pusher 22 reciprocatingly moves in one direction to fire the staple and back to feed the next staple into the ready position wherein the Office deems the ready position as the claimed “a firing position”). 

Balbierz does not explicitly disclose a sensor configured to detect a target in the patient tissue. 
However, Bueno teaches a sensor (28, fig. 5) configured to detect a target (10, figs. 1A – 1C) in the patient tissue (18).
([0009]).

Balbierz, as modified by Bueno, does not explicitly disclose a controller configured to calculate said firing path based on said target.
	However, Razzaque teaches a controller (col. 9, ll. 60 – 64 describes an image guidance system wherein the Office deems the image guidance system as the claimed “controller”) configured to calculate said firing path based on said target (355, fig. 3A; col. 4, ll. 29 – 45 describes second surgical instrument 355 as an ultrasonic wand wherein the ultrasonic wand allows images on a display include video from the ultrasonic wand) (Col. 9, l. 60 – col. 10, l. 46 describes the image guidance system displaying prediction information like trajectory of a tool and give the example if a cutting instrument is being tracked by the image guidance system, then a cutting plane corresponding to the cutting instrument may be displayed wherein such a cutting plan may be coplanar with the blade of the scalpel and may project from the blade of the scalpel. Col. 9, l. 60 – col. 10, l. 46 further describes the projected cutting plane may show where the cutting instrument would cut if it were the doctor were to advance the instrument.  The Office deems the cutting instrument analogous to a surgical stapler with a knife and further deems this projected cutting plane would show a firing path for the multiple plications as described in Balbierz).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical stapler, as disclosed by Balbierz, as modified by Bueno, with a controller configured to calculate said firing path based on said target, as taught by Razzaque, with the motivation to make use of imaging to aid the surgeon to perform more effective or more accurate surgery (col. 1, ll. 37 – 41).

Balbierz, as modified by Bueno, as further modified by Razzaque, does not explicitly disclose a motorized drive system configured to move said end effector along said firing path relative to said target.
However, Shelton teaches a motorized drive system (1106, fig. 15; please note while robotic system 1000 and surgical tool 500 are different embodiments within Shelton, col. 55, ll. 52 – 53 discloses surgical tool 5000 can be employed in connection with robotic system 1000) configured to move said end effector (5012, fig. 93) along said firing path (col. 16, ll. 11 – 39 describes linkage 1108 of robotic system 1000 able to rotate about pitch axis 1112a and yaw axis 1112b and slide linearly along longitudinal tool axis LT-LT best seen in annotated fig. 15 wherein one having ordinary skill in the art would recognize that the path of end effector 5012 as end effector 5012 slides linearly along longitudinal tool axis LT-LT into the patient tissue at a predetermined pitch and yaw wherein the Office deems the path of end effector would correspond to the firing path as described in Balbierz).


Regarding claim 19, Balbierz, as modified by Bueno, as further modified by Razzaque, as further modified by Shelton, discloses the invention as recited in claim 18.
Balbierz, as modified by Bueno, as further modified by Razzaque, as further modified by Shelton, further discloses said sensor (Bueno – 10, figs. 1A – 1C) is further configured to detect magnetic waves (Bueno – [0053] ll. 8 – 11 describes fiducial sensor 10 as an electromagnetic sensor).

Claims 4 – 5, 10 – 12, 16 – 17 and 20 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, in further view of Tremblay et al. (U.S. 7,840,253 B2), hereinafter Tremblay.

Regarding claim 4, Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, discloses the invention as recited in claim 1.

Tremblay teaches said target (90, fig. 6) comprises a magnetic rod (fig. 6 shows electromagnetic bobbin 90 as a rod with induction coils 96, 98 wherein the Examiner deems when a current is induced in induction coils 96, 98, electromagnetic bobbin 90 displays magnetic properties) and positioned in the stomach of the patient (the Examiner deems the limitation “positioned in a stomach of the patient” as a recitation with respect to the manner in which a claimed apparatus is intended to be employed and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the target, as disclosed by Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, with said target comprises a magnetic rod and positioned in the stomach of the patient, as taught by Tremblay, with the motivation to provide a navigation system that images organs or structures of the body, in this case, the stomach.

Regarding claim 5, Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, as further modified by Tremblay, discloses the invention as recited in claim 4.

Tremblay teaches said magnetic rod (90, fig. 6 – as described in claim 4) comprises a flexible cylinder (92, fig. 6; fig. 6 shows body 92 of electromagnetic bobbin 90 as a cylinder and col. 17, ll. 61 – 65 describes body 92 made of plastic wherein the Examiner deems plastic as a flexible material) and an electrical wire (96, fig. 6) wrapped around said flexible cylinder (92).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the magnetic rod, as disclosed by Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, as further modified by Tremblay, with said magnetic rod comprises a flexible cylinder and an electrical wire wrapped around said flexible cylinder, as taught by Tremblay, with the motivation to provide a non-conductive material for the body such that the material will not interfere with either transmitting or receiving information regarding the magnetic field and not interfere with the imaging of the patient (col. 17, l. 65 – col. 18, l. 1). 

Regarding claim 10, Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, as further modified by Tremblay, discloses the invention as recited in claim 4.
Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, as further modified by Tremblay, further discloses said magnetic rod (Tremblay –  90, fig. 6 – as described in claim 4) is configured to be positioned alongside the lesser curve of the stomach of the patient (the Examiner deems the limitation “positioned in a stomach of the patient” as a recitation with respect to the manner in which a claimed apparatus is intended to be employed and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)).

Regarding claim 11, Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, as further modified by Tremblay, discloses the invention as recited in claim 10.
Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, as further modified by Tremblay, further discloses said magnetic rod (Tremblay – 90, fig. 6 – as described in claim 4) is configured to emit a magnetic field (Bueno – [0053], ll. 8 – 11 describes fiducial sensor 10 as an electromagnetic sensor that generates a signal wherein the Examiner deems the signal as a magnetic field) which defines a stomach sleeve stapling template ([0006] of Balbierz suggests the surgical stapler of Balbierz to use in “stomach partitioning procedures” wherein one having ordinary skill in the art that while the magnetic rod of Tremblay can be used to make a stapling template in other tissue, Balbierz suggests the magnetic rod of Tremblay can be used to make a stapling template for the stomach).

Regarding claim 12, Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, as further modified by Tremblay, discloses the invention as recited in claim 11.
Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, as further modified by Tremblay, further discloses said controller (Razzaque – col. 9, ll. 60 – 64 describes an image guidance system wherein the Office deems the image guidance system as the claimed “controller”) is further configured to align said firing path (Razzaque – Col. 9, l. 60 – col. 10, l. 46 describes the image guidance system displaying prediction information like trajectory of a tool and gives the example if a cutting instrument is being tracked by the image guidance system, then a cutting plane corresponding to the cutting instrument may be displayed wherein such a cutting plan may be coplanar with the blade of the scalpel and may project from the blade of the scalpel.  Col. 9, l. 60 – col. 10, l. 46 further describes the projected cutting plane may show where the cutting instrument would cut if it were the doctor were to advance the instrument.  The Office deems the cutting instrument analogous to a surgical stapler with a knife and further deems this projected cutting plane would show a firing path for the multiple plications as described in Balbierz and allow aligning the surgical stapler with tissue) with said stomach sleeve stapling template.

Regarding claim 16, Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, discloses the invention as recited in claim 14.

However, Tremblay teaches said sensor is further configured to detect visible light waves (col. 12, ll. 16 – 20 describes localization sensors may include an emitter, which emits energy, such as light).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the sensor, as disclosed by Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, with said sensor is further configured to detect visible light waves, as taught by Tremblay, with the motivation to provide a variety of different type of sensors depending on the circumstances of a surgical procedure.

Regarding claim 17, Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, discloses the invention as recited in claim 14.
Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, does not explicitly disclose said sensor is further configured to detect infrared waves.
However, Tremblay teaches said sensor is further configured to detect infrared waves (col. 12, ll. 16 – 20 describes localization sensors may include an emitter, which emits energy, such as electromagnetic radiation, wherein claim 32 of Tremblay specifically recites an infrared sensor, a type of electromagnetic radiation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the sensor, as disclosed 

Regarding claim 20, Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, discloses the invention as recited in claim 18.
Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, does not explicitly disclose said sensor is further configured to detect visible light waves.
However, Tremblay teaches said sensor is further configured to detect visible light waves (col. 12, ll. 16 – 20 describes localization sensors may include an emitter, which emits energy, such as light).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the sensor, as disclosed by Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, with said sensor is further configured to detect visible light waves, as taught by Tremblay, with the motivation to provide a variety of different type of sensors depending on the circumstances of a surgical procedure.

Regarding claim 21, Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, discloses the invention as recited in claim 18.
Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, does not explicitly disclose said sensor is further configured to detect infrared waves.
(col. 12, ll. 16 – 20 describes localization sensors may include an emitter, which emits energy, such as electromagnetic radiation, wherein claim 32 of Tremblay specifically recites an infrared sensor, a type of electromagnetic radiation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the sensor, as disclosed by Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, with said sensor is further configured to detect infrared waves, as taught by Tremblay, with the motivation to provide a variety of different type of sensors depending on the circumstances of a surgical procedure.

Claims 6 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, in further view of Tremblay, in further view of Kucharczyk et al. (U.S. 7,048,716 B1), hereinafter Kucharczyk.

Regarding claim 6, Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, as further modified by Tremblay, discloses the invention as recited in claim 5.
Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, as further modified by Tremblay, does not explicitly disclose said electrical wire is wrapped around said flexible cylinder in a first group of coils and a second group of coils.
(10, 32, fig. 1) is wrapped around said flexible cylinder (4, fig. 1) in a first group of coils (10, fig. 1) and a second group of coils (32, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the sensor, as disclosed by Bueno, as modified by Shelton, as further modified by Tremblay, with said sensor is further configured to detect infrared waves, as taught by Kucharczyk, with the motivation to improve field strength distribution of the magnetic field (col. 19, l. 46 – col. 20, l. 35).

Regarding claim 7, Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, as further modified by Tremblay, as further modified by Kucharczyk, discloses the invention as recited in claim 6.
Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, as further modified by Tremblay, does not explicitly disclose said first group of coils comprises a first coil density and said second group of coils comprises a second coil density, wherein said first coil density is different than said second coil density, and wherein said first group of coils produces a different magnetic field than said second group of coils.
Kucharczyk teaches said first group of coils (10, fig. 1) comprises a first coil density (fig. 1 shows individual coils of 10 having three windings) and said second group of coils (32, fig. 1) comprises a second coil density (fig. 1 shows individual coils of 32 having two windings), wherein said first coil density is different than said second coil density (fig. 1 shows individual coils of 10 having different windings than individual coils of 32), and wherein said first group of coils produces a different magnetic field than said second group of coils (The number of windings in a group of coils has a direct effect on the strength of the magnetic field wherein individual coils of 10 having three windings would have a greater magnitude in the magnetic field than the magnitude in the magnetic field in individual coils of 32 having two windings).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the sensor, as disclosed by Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, as further modified by Tremblay, with said first group of coils comprises a first coil density and said second group of coils comprises a second coil density, wherein said first coil density is different than said second coil density, and wherein said first group of coils produces a different magnetic field than said second group of coils, as taught by Kucharczyk, with the motivation to improve field strength distribution of the magnetic field (col. 19, l. 46 – col. 20, l. 35).

Regarding claim 8, Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, as further modified by Tremblay, as further modified by Kucharczyk, discloses the invention as recited in claim 7.
Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, as further modified by Tremblay, does not explicitly disclose the magnitude of the magnetic field produced by said first group of coils is larger than the magnitude of the magnetic field produced by said second group of coils.
(10, fig. 1) is larger than the magnitude of the magnetic field produced by said second group of coils (32, fig. 1) (The number of windings in a group of coils has a direct effect on the strength of the magnetic field wherein individual coils of 10 having three windings would have a greater magnitude in the magnetic field than the magnitude in the magnetic field in individual coils of 32 having two windings).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the sensor, as disclosed by Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, as further modified by Tremblay, with the magnitude of the magnetic field produced by said first group of coils is larger than the magnitude of the magnetic field produced by said second group of coils, as taught by Kucharczyk, with the motivation to improve field strength distribution of the magnetic field (col. 19, l. 46 – col. 20, l. 35).

Regarding claim 9, Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, as further modified by Tremblay, discloses the invention as recited in claim 5.
Balbierz, in view of Bueno, in further view of Razzaque, in further view of Shelton, as further modified by Tremblay, does not explicitly disclose an outer sheath surrounding said flexible cylinder and said electrical wire.
Kucharczyk teaches an outer sheath (34, 35, 37, fig. 1) surrounding said flexible cylinder (4, fig. 1) and said electrical wire (10, 31, fig. 1).


Response to Arguments
Applicant’s arguments, filed 15 July 2020, with respect to the rejection of claims 4 under 35 U.S.C. 112(b) has been fully considered and are persuasive.  The rejection of claim 4 under 35 U.S.C. 112(b) has been withdrawn.
Applicant’s amendments and arguments, filed 15 July 2020, with respect to the rejection of claims 1 – 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Balbierz, Bueno, Razzaque, and Shelton. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        29 September 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731